DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “thumb rest”, “elbow tray”, “releasable connecting elements”, “bolts”, “locking screws”, “grip recesses”, “quick-release fastener”, “locking screw”, “cushioning elements”, “fastening device”, and “immobilizing elements” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The use of the phrase “and/or” throughout claims 1-19 drastically broadens the scope of the claimed invention and raises the issue of enablement because the specification does not adequately describe many of the permutations covered by the “and/or” claim terminology in such a way that one skilled in the art would reasonably understand how to make and use the full scope of the claimed invention without undue experimentation. The number of working examples and the amount of guidance 
In particular, claim 1 recites the limitations “a device for the measurement, diagnosis, and/or therapy of the strength of the human finger, hand, arm, and/or shoulder”, “axially and/or radially movable auxiliary devices can be present at and/or on the base plate, which auxiliary devices can be used to position the fingers, hand, and/or arm and/or can serve as a brace”, claim 2 recites the limitation “the force-measuring sensors are spring-bellows force transducers, piezo force transducers, transducers with vibrating elements, force transducers with electromagnetic compensation, and/or strain-gauge force transducers”, claim 3 recites the limitation “a finger grip part, hand grip part, hand rest, thumb rest, and/or elbow tray is present as an actuation part, wherein these actuation parts are shaped for the individual fingers for the right or left hand, arm, and/or shoulder”, claim 5 recites the limitation “releasable connecting elements, bolts, locking screws, and/or grip recesses are present as device elements”, claim 7 recites the limitation “a rectangular plate made of wood and/or plastic and/or metal, with or without cushioning elements, is used as a base plate”, claim 11 recites the limitation “the axially movable auxiliary devices are present for positioning and/or as a brace for measuring and/or training the fingers, hand, and/or arm”, claim 12 recites the limitation “the radially movable auxiliary devices are present for positioning and/or as a brace for measuring and/or training the fingers, hand, arm, and/or shoulder”, claim 13 recites the limitation “a hand rest, a thumb rest, and/or an elbow tray are present as auxiliary devices, wherein these auxiliary devices are shaped for the right or left hand, right or left thumb, and/or and/or elbow are present as auxiliary devices”, claim 15 recites the limitation “wherein this holding device positions an additional force-measuring sensor to the right and/or left of the base plate in the region of the thumb and/or the hand, and is designed to absorb the force of the thumb strength and/or torsional strength of the hand and/or forearm”, claim 16 recites the limitation “the bending, pulling, stretching, torsional, and/or compressive strength of the human finger, hand, arm, and/or shoulder are measurable and/or trainable”, claim 17 recites the limitation “the measurement, diagnosis, and/or therapy of the strength of the human finger, hand, arm, and/or shoulder for measuring and/or training the bending, pulling, stretching, torsional, and/or compressive strength of the human finger, hand, arm, and/or shoulder”, claim 18 recites the limitation “the strength of finger, hand, arm, and/or shoulder muscles is measured, given therapy to, and/or trained”, and claim 19 recites the limitation “the strength of the biceps, triceps, and/or deltoid muscle is measured, given therapy to, and/or trained”. The number of combinations of the various elements linked via the “and/or” language and covered by the full scope of the claimed invention is in the thousands, whereas the specification only provides very few examples of a few specific combinations (e.g. the specification describes an actuation part can be combined with a finger grip part and used with a hand rest as an auxiliary device so that only forces from the finger are measured, or alternatively, a hand rest in combination with an elbow tray as an auxiliary device can be used to measure shoulder strength: see p. 8, lines 22-26 of the specification as originally filed; Figure 1 shows only a base plate, two force-measuring sensors, a puller bolt, an actuation part such as a hand grip or finger grip, and a guide; 
Claims 2-16 and 18-19 are further rejected based on their dependence from independent claims 1 and 17.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the side" in line 6, “the region” in line 8, and “the base plate sides” in line 8.  There is insufficient antecedent basis for these limitations in the claim. Further, in the limitation “in the region of the base plate sides adjoining said side” in line 8, it is unclear to which side “said side” refers (i.e. the side at which the stationary force-measuring sensor is positioned or the opposite side where the guide is located). Lastly, the limitation “axially and/or radially movable auxiliary devices can be present at and/or on the base plate, which auxiliary devices can be used to position the fingers, hand, and/or arm and/or can serve as a brace” in lines 8-11 renders the claim indefinite because it is unclear if such features following the “can be” language are actually positively recited or merely optional.

Regarding claim 8, it is unclear if the limitation “a base plate” is meant to refer to the “base plate” as previously recited in claim 1, from which claim 8 depends, or a separate and additional “base plate”. Moreover, claim 8 recites the limitation “the forearm shape and/or hand shape” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitations "the region of the stationary force-measuring sensor" in lines 1-2, “the region of the thumb and/or the hand” in line 4, and “the force of the thumb strength” in lines 4-5. There is insufficient antecedent basis for these limitations in the claim.
Claim 16 recites the limitation "the bending, pulling, stretching, torsional and/or compressive strength" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 17-19 are indefinite because they merely recite a “use” without any active, positive steps or structural elements delimiting how this use is actually practiced. Further, claim 17 recites the limitation "the bending, pulling, stretching, torsional and/or compressive strength" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the strength of the biceps, triceps, and/or deltoid muscle" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “use” claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101. It is not among the categories of patentable inventions specified in 35 U.S.C. 101 because it merely recites a use without any active, positive steps or structural elements delimiting how this use is actually practiced.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 7-9, 11-14, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akins et al. (US Patent No. 8,082,786 B1), further in view of Fu et al. (US Publication No. 2013/0060171 A1).

	Regarding claim 1 as best understood, Akins et al. discloses a device for the measurement, diagnosis, and/or therapy of the strength of the human finger, hand, arm, and/or shoulder, composed at least of a base plate (610) and force-measuring sensors, of which at least one sensor (650) comprises a puller bolt (645) passing therethrough and this force- measuring sensor is positioned in a stationary manner on one side of the 
	It is noted Akins et al. does not specifically teach additional force-measuring sensors being located on the guide. However, Fu et al. teaches a guide (19) for additional force-measuring sensors (4113) is present on the side of the base plate (16, 17) opposite of the force-measuring sensor positioned in a stationary manner and at least partially in the region of the base plate sides adjoining said side (see Figure 3 and [0027], [0038]-[0039], and [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Akins et al. to include additional force-measuring sensors being located on the guide, as disclosed in Fu et al., so as to detect a force applied to each arm segment (i.e. the shoulder, elbow, wrist, and hand) (see Fu et al.: [0027]).
Regarding claim 2 as best understood, Akins et al. teaches the force-measuring sensors are spring-bellows force transducers, piezo force transducers, transducers with 
Regarding claim 7 as best understood, Akins et al. teaches a rectangular plate made of wood and/or plastic and/or metal, with or without cushioning elements, is used as a base plate (see col. 8, lines 29-30).
Regarding claim 8 as best understood, Akins et al. teaches a base plate is present, the cross section of which is adapted or adaptable to the forearm shape and/or hand shape across the length of the base plate (see Figures 6A-D and col. 8, lines 25-65 and col. 9, lines 3-21).  
Regarding claim 9 as best understood, Akins et al. teaches the guide is present on the side of the base plate opposite of the force-measuring sensor positioned in a stationary manner (see Figures 6A-6B), in the form of a U- shaped metal rail at the edge of the base plate or in the form of a groove at the outer edge of the base plate (see Figure 6C).
Regarding claim 11 as best understood, Akins et al. teaches the axially movable auxiliary devices are present for positioning and/or as a brace for measuring and/or training the fingers, hand, and/or arm (see Figures 6A-B and col. 8, lines 25-47 and col. 9, lines 9-21).  
Regarding claim 12 as best understood, Akins et al. teaches the radially movable auxiliary devices are present for positioning and/or as a brace for measuring and/or training the fingers, hand, arm, and/or shoulder (see Figures 6A-B and col. 8, lines 25-47 and col. 9, lines 9-21).

Regarding claim 14 as best understood, Akins et al. teaches immobilizing elements for the fingers, hand, arm, and/or elbow are present as auxiliary devices (see Figures 6A-B and col. 8, lines 25-47 and col. 9, lines 9-21).
Regarding claim 16 as best understood, Akins et al. teaches the bending, pulling, stretching, torsional, and/or compressive strength of the human finger, hand, arm, and/or shoulder are measurable and/or trainable (see col. 8, lines 1-24).
Regarding claim 17 as best understood, Akins et al. teaches a use of a device for the measurement, diagnosis, and/or therapy of the strength of the human finger, hand, arm, and/or shoulder for measuring and/or training the bending, pulling, stretching, torsional, and/or compressive strength of the human finger, hand, arm, and/or shoulder (see col. 8, lines 1-24).
Regarding claim 18 as best understood, Akins et al. teaches the strength of finger, hand, arm, and/or shoulder muscles is measured, given therapy to, and/or trained (see col. 8, lines 1-24).
Regarding claim 19 as best understood, Akins et al. teaches the strength of the biceps, triceps, and/or deltoid muscle is measured, given therapy to, and/or trained (see col. 8, lines 1-24).

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akins et al. and Fu et al., further in view of Ware (US Patent No. 6,951,529 B1).

Regarding claim 3 as best understood, it is noted neither Akins et al. nor Fu et al. specifically teach a finger grip part, hand grip part, hand rest, thumb rest, and/or elbow tray is present as an actuation part, wherein these actuation parts are shaped for the individual fingers for the right or left hand, arm, and/or shoulder. However, Ware teaches a finger grip part (17A-D), hand grip part (15), hand rest (15), thumb rest, and/or elbow tray (25) is present as an actuation part, wherein these actuation parts are shaped for the individual fingers for the right or left hand, arm, and/or shoulder (see Figures 1-2 and 5-6 and col. 1, lines 38-43 and col. 3, lines 3-9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Akins et al. and Fu et al. to include a finger grip part, hand grip part, hand rest, thumb rest, and/or elbow tray is present as an actuation part, wherein these actuation parts are shaped for the individual fingers for the right or left hand, arm, and/or shoulder, as disclosed in Ware, so as to allow the device to be adjusted to conform to the particular length of a user’s fingers (see Ware: col. 1, lines 38-43).
Regarding claim 4 as best understood, Ware teaches for the hand grip part, device elements are present which achieve the stationary positioning of the fingers during the measurement and/or therapy (see Figures 1-2 and 5-6 and col. 1, lines 38-43 and col. 3, lines 3-9).
.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akins et al. and Fu et al., further in view of Berger et al. (US Patent No. 6,948,502 B2).

Regarding claim 6 as best understood, it is noted neither Akins et al. nor Fu et al. specifically teach the force-fitting connection between the puller bolt and the actuation part is achieved via a quick-release fastener or locking screw. However, Berger et al. teaches the force-fitting connection between the puller bolt (30) and the actuation part (26) is achieved via a quick-release fastener (38) or locking screw (see Figures 1 and 5-7 and col. 3, lines 13-54 and col. 5, lines 23-47). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Akins et al. and Fu et al. to include the force-fitting connection between the puller bolt and the actuation part is achieved via a quick-release fastener or locking screw, as disclosed in Berger et al., so as to allow the device to be adjusted to three predefined rotation points corresponding to a neutral position, 60º pronation and 60º supination to analyze joint instability based on torque measurements at each rotated position (see Berger et al.: col. 5, lines 37-40).

Claims 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akins et al. and Fu et al., further in view of Boatright et al. (US Patent No. 5,471,996 B2).

Regarding claim 10 as best understood, it is noted neither Akins et al. nor Fu et al. specifically teach the guide serves to receive a fastening device for one or more force-measuring sensors, wherein these sensors are arranged such that they can be displaced and fixed in place on or at the guide. However, Boatright et al. teaches the guide (24) serves to receive a fastening device (52) for one or more force-measuring sensors (66), wherein these sensors are arranged such that they can be displaced and fixed in place on or at the guide (see Figures 1-2, 4-5, and 7 and col. 3, lines 16-31 and col. 6, lines 18-35). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Akins et al. and Fu et al. to include the guide serves to receive a fastening device for one or more force-measuring sensors, wherein these sensors are arranged such that they can be displaced and fixed in place on or at the guide, as disclosed in Boatright et al., so as to allow the device to be adjusted to fit hands of different sizes, prevent the thumb from being forced into contact with the palm of the hand, and allow the force-measuring sensors to be displaced during isokinetic testing or fixed in place during isometric testing (see Boatright et al.: col. 7, lines 51-59 and col. 9, lines 32-41).
Regarding claim 15 as best understood, it is noted neither Akins et al. nor Fu et al. specifically teach a holding device fixed in place in the region of the stationary force-measuring sensor is positioned for an additional force-measuring sensor, wherein this 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340.  The examiner can normally be reached on M-F 7 AM ET - 5 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVIN B HENSON/           Primary Examiner, Art Unit 3791